Title: To James Madison from Thomas Newton, 4 April 1812
From: Newton, Thomas
To: Madison, James


Sir.House of Representatives April 4th. 1812
I do myself the honor of enclosing an extract—which, speaks for itself. It shews that the opinion which I expressed to you a few days ago on the subject of erecting fortifications on Craney Island, is supported by a great Military Character. Genl. Lee’s expressions are strong, and, from the knowledge I have of the spot alluded to, no less correct. You will pardon me for attracting your attention again to this Subject. I am conscious that my Constituents share equally with their fellow Citizens in other Sections of the Union your solicitude for their welfare. Nothing but an apprehension, that my opinion, if it be not strengthened by authority, might be considered rather as the effusion of a laudible zeal for the safety of my constituents, than as one standing on matters of fact for a basis, could induce me to make this trespass on your time & patience. I remain with sentiments of great respect and esteem Yr. Obt. Servt
Tho Newton
